PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/074,641
Filing Date: 1 Aug 2018
Appellant(s): Ueda et al. 



__________________
Glenn Law
For Appellant




EXAMINER’S ANSWER

This is in response to the appeal brief filed 02/03/2022.  




Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/03/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”














Response to Argument
	In consideration of the appellant’s arguments in the appeal brief filed on 02/03/2022 regarding the current rejection of the instant application under 35 U.S.C. § 102, as being anticipated by Rouaix et al. (US Patent Publication 8,423,431 B1) as applied to all claims, should be sustained.  While the examiner agrees with the appellant’s interpretation of the claims of the instant application as argued, the appellant’s arguments fail to consider the sections cited by the examiner in the context conveyed by the reference as a whole.  A different technique to determine the positional information of an operator at the time a second item is removed or placed at an inventory location is used by Rouaix when compared to the technique used to determine the positional information of said operator at the time a first item is removed or placed at an inventory location.  Therefore, the current rejection is not made in error.
Although the appellant asserts that Rouaix fails to describe a different technique to determine the positional information of the operator for the second article (in comparison to the technique used for the first article), which is shown in the following claim limitations:
Regarding claim 1: 
“the processor selects, for a second article at the time of the warehousing/retrieving operation, a sign positioned on an operator side among signs in a vicinity of a storage location of the second article by using storage location information of the first article from the list of the storage locations of the target articles as the positional information of the operator, without detecting the portable transceiver.” -emphasis added

Regarding claim 8: 
“for a second article in the warehousing/retrieving operation, a sign is selected by using storage-location information of the first article from a list of the storage locations of target articles as the positional information of the operator, without detecting the portable transceiver.” -emphasis added

Rouaix does in fact describe all of the claim limitations of claim 1 by using multiple techniques to determine the location/ position of an operator at the time of a second interaction with an inventory item at a second inventory location that does not involve detection of a portable transceiver.  
For example: 
Rouaix Col. 21 line 50 - Col. 22 line 8: “For example, in one embodiment a camera or scanner at a fixed location may be configured to use face or pattern recognition to determine an agent's location (e.g., by scanning a marker or other identifier on a hat, badge, shoulder strap, pushcart, etc.).  In another embodiment, an agent's current location may be determined by triangulating information received from two or more scanners or sensors of fixed position (or currently known location) in the materials handling facility. For example, information received from two scanners or sensors that detect the presence of the agent may include the distance from each of the scanners or sensors to the agent and the angle of the scanner or sensor when the agent is detected… each time an agent stops at a particular inventory area to pick or stow an item, an identifier associated with the inventory area may be captured by a mobile display device, scanner, or camera (e.g., by scanning a marker or detecting a signal from an RFID tag). If two or more identifiers are scanned or detected, the control system may in some embodiments be capable of determining both the location and position orientation of the agent (or the agent's pushcart). Using this information, the control system may be able to direct a mobile display system (e.g., one mounted on the agent's pushcart) to project a light beam or a laser beam at a particular position within an inventory area or at a particular item within the inventory area.” 
-emphasis added 

This section of Rouaix describes the inventory system determining the location and position of an operator through at least a second technique of scanning their face or other distinct pattern worn by said operator at each inventory location they interact with to retrieve or stow items. Notably, the location detection technique is not “detecting the portable transceiver” as required by claims 1 and 8.  Therefore, Rouaix as a whole, satisfies all of the limitations of the claims.
	As claim 8 is similar in scope to claim 1, claim 8 is considered anticipated for the same reasons as shown regarding claim 1.





For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
Conferees:
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625                                                                                                                                                                                                                                                                                                                                                           










Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.